Citation Nr: 9916364	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

This veteran served on active duty from July 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
the service connected residuals of a fracture of the left 
great toe.

In November 1997, the veteran testified before the 
undersigned Board member at a Traveling Section of the Board 
at the VARO in Cleveland, Ohio.


FINDING OF FACT

The service-connected residuals of a fracture of the left 
great toe are objectively manifested by loss of range of 
motion and marked pain of the first metacarpal phalangeal 
joint, and tenderness to palpation in the distal area; these 
residuals result in moderately severe impairment of the left 
great toe.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for residuals 
of a fracture of the left great toe have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5284 
(1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an evaluation in excess of 10 percent 
for the service-connected residuals of a fracture of the left 
great toe within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board 
is also of the opinion that the most recent VA examination 
for compensation and pension was adequate for rating purposes 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran currently has a 10 percent rating evaluation for 
residuals of a fracture of the left great toe pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Under that code, a 10 
percent evaluation is warranted for a moderate foot injury.  
A 20 percent evaluation will be assigned for a moderately 
severe foot disability.  A severe foot disability warrants a 
30 percent evaluation.  The Diagnostic Code further notes 
that a 40 percent rating may be assigned where there is 
actual loss of use of the foot.  

To the extent that there is any loss of motion based on 
degenerative joint disease of the left great toe, the Board 
would be permitted to consider the Diagnostic Codes for 
arthritis since degenerative arthritis, including post-
traumatic arthritis, which is established by X-ray findings, 
will be rated based on limitation of motion of the specific 
joints involved, and the bones of the foot are considered a 
group of minor joints for the purpose of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). With these 
considerations in mind, the Board will address the merits of 
the claim at issue.

The United States Court of Veterans Appeals (Court) has held 
that where a Diagnostic Code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1997), with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As the 
Diagnostic Code under which the instant disability is rated, 
Diagnostic Code 5284, is not predicated on limited range of 
motion, the current case law would apparently support the 
conclusion that §§ 4.40 and 4.45 are not applicable herein.  
However, the VA Office of the General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5284 
for other foot injuries may involve limitation of motion and 
therefore require consideration under sections 38 C.F.R. § 
4.40 and 4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

II.  Factual Background

An April 1992 VA outpatient report reflects that the veteran 
complained of pain in the left great toe and was diagnosed as 
having a status-post injury to the left great toe.

A July 1992 VA Feet examination report reflects that the 
veteran reported having an increased in pain in the 
interphalangeal joint of the left hallux, which had increased 
over time.  He stated that he would soak his left hallux in 
salt water, but that it did not relieve the pain.  On 
vascular examination of the feet, the dorsalis pedal pulses 
were +1/4 and were barely palpable, bilaterally.  Posterior 
tibial pulses were +3/4 and nonpalpable secondary to edema, 
bilaterally.  A neurological examination revealed a decreased 
sensation in the region of the left hallux.  However, all 
other epicritic sensation was intact and symmetrical, 
bilaterally.  An orthopedic examination reflects that the 
veteran had a hallux limitus, bilaterally, left.  The amount 
of limitus in the left was greater than that in the right 
hallux.  Therefore, when the veteran ambulated, he had an 
increased in dorsiflexion in the region of the 
interphalangeal joint, which might have placed excessive 
stress in the region of the interphalangeal joint of the left 
hallux.  

An X-ray of the left foot, performed in July 1992 in the 
anterior-posterior and medial oblique views, revealed a 
hallux valgus deformity of the first metatarsal with 
associated marked degenerative arthritic changes of the first 
metatarsal phalangeal joints with hypertrophic formation, 
joint space narrowing and irregularity and sclerotic changes 
of the articulating surfaces.  There was also minimal 
degenerative arthritic changes of the some of the 
interphalangeal joints of the left foot.  There was no 
evidence of a recent fracture or dislocation.  The VA 
examiner concluded that he could not rule out the possibility 
of exostosis or post-traumatic arthritis and as a result of 
the hallux valgus condition, the veteran dorsiflexed in the 
region of the interphalangeal joint of the left hallux.  
Therefore, there was an increase in stress in the area which 
might have been the cause of the veteran's pain. 

VA medical records, dating from May to August 1995, 
pertinently reflect that the veteran had tenderness and pain 
on motion of the left great toe. 

A December 1996 VA examination report reflects that the 
veteran complained of a constant pain and swelling after 
prolonged standing, pain after prolonged walking and that his 
left big toenail had come off three times.  During the 
examination, the veteran was reported to have been obese and 
as a result, he was unable to raise up onto or walk on his 
toes.  There was no indication of any obvious limp.  An 
examination of the left foot revealed a hallux valgus 
deformity, bilaterally, which was more marked on the left 
side.  The second toe was noted to have overlapped the first 
toe as a result of the deformity.  The veteran had a loss of 
motion at the first metacarpal phalangeal joint and marked 
pain on palpation.  There was also pain at the 
interphalangeal joint of the left big toe.  The distal 
portion of the big toes was tender to palpation and the 
toenail was noted to have been loose.  There was dryness and 
scaling of the skin of the foot.  An X-ray of the left big 
toe revealed progression of degenerative arthritis in the 
first left metatarsal phalangeal joint with a hallux valgus 
deformity and minimal arthritis in the remainder of the foot.  
The veteran was diagnosed as having residuals of an injury to 
the left big toe.  

During a November 1997 hearing before a Traveling Section of 
the Board, the veteran testified that he had a throbbing pain 
in his left big toe that radiated into the other toes of the 
left foot and that he had swelling in the left big toe.  He 
testified that the VA Medical Center at Wade Park had 
recommended to him that his left toe be amputated.  He 
reported that his shoe size had increased from a size eight 
to a size ten.  The veteran related that he had quit work as 
a caterer in 1992, but not as a result of his left big toe.  
He testified that he was only able to walk about three blocks 
and then he would have to stop and rest.  

III  Analysis

With respect to his claim for an evaluation in excess of 10 
percent for the service connected residuals of a fracture of 
the left great toe, the veteran has testified that he has 
constant pain in the left toe which radiates into the other 
toes of the left foot, is only able to walk three blocks 
before having to rest, has swelling of the left foot which 
causes his shoe size to increase and has been instructed to 
have his left toe amputated.  The veteran's subjective 
complaints of pain in the left great toe are supported by 
clinical findings found in a December 1996 VA medical 
examination report, such as loss of motion at the first 
metacarpal phalangeal joint, tenderness to palpation in the 
distal area and marked pain at the first metacarpal 
phalangeal and interphalangeal joints of the left big toe.  

The Board also observes that the veteran has testified to the 
fact that he has constant pain in his left foot which is 
aggravated by standing and walking and it is clear that the 
veteran has continuously experienced significant pain as a 
result of the left big toe.  In light of these findings, 
particularly those which indicate functional impairment due 
to pain and loss of motion of the first metaphalangeal joints 
of the left great toe, the Board finds that there is a 
question whether the 10 percent evaluation most accurately 
reflects the degree of disablement for the left great toe.  
See generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  
Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board finds that the clinical evidence 
more closely approximates a moderately severe foot disability 
and an assignment of a 20 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The record does not 
contain evidence of a severe foot disability such as to 
warrant a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  In this regard, while the 
Board observes that the veteran walked with a limp during a 
December 1996 VA examination, it was noted to have been the 
result of exogenous obesity and not his left great toe.  In 
addition, the veteran was not on any medication for his left 
toe and he had not sought any additional treatment for his 
disability, by either a private physician or VA, since the 
December 1996 VA examination.  Therefore, the Board finds 
that further significant left great toe pathology which is 
productive of severe foot impairment has not been 
demonstrated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284 and a 30 percent evaluation is not warranted.

The Board would point out that, in reaching its decision in 
this case, only the pertinent provisions of the VA's Schedule 
for Rating Disabilities have been considered. Consideration 
as to this matter also has been given the potential 
application of the various provisions of 38 C.F.R. Part 4, 
whether or not they were raised by the appellant.  See 
generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that those sections do not provide a 
basis upon which to assign a higher disability evaluation for 
the service- connected residuals of a fracture of the left 
great toe.

Finally, the Board points out that the above determination is 
based only upon schedular criteria.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to consider an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance. In the instant case, however, there 
has been no clinical showing that the service-connected 
disability under consideration has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Indeed, the veteran admitted during his 
November 1997 hearing before a Traveling Section of the Board 
that when he retired from the catering business in 1992, it 
was not because of his left great toe.  In the absence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for residuals of a fracture of the 
left great toe is granted, subject to controlling regulations 
governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

